DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 objected to because of the following informalities: the limitations state “width of at between about”, which appears that it should read “with between about”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about .02 inches" in claim 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim includes the limitations “greater .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sippel (US 20180195401).
Regarding claim 1, Sippel discloses A blade outer air seal assembly (Par. 0023 describes a blade track component (20 and 30), which is a blade outer air seal), comprising: a support structure (figure 3 item 60 shows a turbine structure supporting the blade tracks); a blade outer air seal having a plurality of segments extending circumferentially about an axis and mounted in the support structure (Figure 1, items 20 and 30, at least two of the segments having a first wall circumferentially spaced from a second wall (Figure 1 shows a first wall (66) and a second wall (65) with the first and second walls being spaced from each other, as they are on a base portion extending from the first wall to the second wall (figure 2, item 62), and a recess arranged in at least one of the first wall and the second wall (Figure 1 shows recesses 94A, 96A, and 68 formed in both walls); and an intersegment seal arranged between the at least two segments (Figure 1, items 14, 16, and 12 combine to form the intersegment seal arranged between the segments), the intersegment seal having a circumferentially extending portion (Figure 1, item 12 shows a portion that extends circumferentially (the item must only have any thickness in the circumferential direction to extend circumferentially)) and a radially extending tab (Figure 1, items 14 and 16), the radially extending tab extending into the recess to define at least two cavities within the recess (Figure 1, items 94A and 96A show cavities within the recess).
Regarding claim 2, Sippel discloses that the intersegment seal has a plurality of radially extending tabs that extend into the recess (Figure 1 shows the radially extending tabs (14 and 16) extending into the recesses).
Regarding claim 3, Sippel discloses that the circumferentially extending portion and the radially extending tab form a T shaped cross-section (Figure 1 shows items 47 and 12 combine to form a T-shaped cross-section between the two items).
Regarding claim 4, Sippel discloses that the intersegment seal has a thickness of greater than about 0.02 inches (As described in the 112b rejection above, the indefiniteness of the claim means that any thickness of the seal meets the limitations of the claim as the metes and bounds have not been defined).
Regarding claim 5, Sippel discloses the circumferentially extending portion abuts a radially outermost portion of the first and second walls (Figure 1 item 68 shows a radially 
Regarding claim 6, Sippel discloses the circumferentially extending portion extends in an axial direction for at least 85% of an axial length of the first wall (Figures 1 and 2 show that the circumferentially extending portion (12) extends for the entire axial length of the wall).
Regarding claim 8, Sippel discloses that a clip secures the intersegment seal to the at least two segments (Figure 4 shows a clip 46 that secures the items together. As the securing of the seal items together in part secures the seal to the two segments, the clip helps secure the seal to the segments).
Regarding claim 9, Sippel discloses that the clip is a metallic material (Par. 0056 describes that 46 can be formed from a metal injection molding process, meaning it is metallic).
Regarding claim 11, Sippel discloses the intersegment seal is a metallic material (Paragraph 0056 describes that the strip seal is metal and paragraph 0045 states that the rod seal can be a metallic material).
Regarding claim 12, Sippel discloses the blade outer air seal is a ceramic material (Par. 0069).
Regarding claim 13, Sippel discloses a compressor section, a combustor section, and a turbine section arranged about an axis of rotation (Par. 0003 describes that the system is part of a gas turbine engine, which includes compressor, combustor, and turbine sections) and a blade outer air seal having a plurality of segments extending circumferentially about an axis and mounted in the support structure (Figure 1, items 20 and 30), at least two of the segments having a first wall circumferentially spaced from a second wall (Figure 1 shows a first wall (66) and a second wall (65) with the first and second walls being spaced from each other, as they are on a base portion extending from the first wall to the second wall (figure 2, item 62), and a recess arranged in at least one of the first wall and the second wall (Figure 1 shows recesses 94A, 96A, and 68 formed in both walls); and an intersegment seal arranged between the at least two segments (Figure 1, items 14, 16, and 12 combine to form the intersegment seal arranged between the segments), the intersegment seal having a circumferentially extending portion (Figure 1, item 12 shows a portion that extends circumferentially (the item must only have any thickness in the circumferential direction to extend circumferentially)) and a radially extending tab (Figure 1, items 14 and 16), the radially extending tab extending into the recess to define at least two cavities within the recess (Figure 1, items 94A and 96A show cavities within the recess).
Regarding claim 14, Sippel discloses the turbine section has a plurality of blades arranged radially inwards of the blade outer air seal assembly (Par. 0069) the plurality of blades is configured to push air into the cavities as each blade passes the cavities (Par. 0032 describes that gases are blown between the tracks and the seal blocks those gases).
Regarding claim 15, Sippel discloses that the intersegment seal has a plurality of radially extending tabs that extend into the recess (Figure 1 shows the radially extending tabs (14 and 16) extending into the recesses).
Regarding claim 16, Sippel discloses that the circumferentially extending portion and the radially extending tab form a T shaped cross-section (Figure 1 shows items 47 and 12 combine to form a T-shaped cross-section between the two items).
Regarding claim 18, Sippel discloses the at least two segments are a ceramic material (Par. 0069).
Regarding claim 20, Sippel discloses the intersegment seal is a metallic material (Paragraph 0056 describes that the strip seal is metal and paragraph 0045 states that the rod seal can be a metallic material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sippel (US 20180195401).
Regarding claim 7, Sippel discloses the claimed invention except for the gap having a width of between about 0.007 and 0.10 inches.  It would have been an obvious matter of design choice to have the gap have a width of between about 0.007 and 0.10 inches since the applicant has not disclosed that this specific range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a gap that is greater than or less than this range.
Regarding claim 17, Sippel discloses the claimed invention except for the gap having a width of between about 0.007 and 0.10 inches.  It would have been an obvious matter of design .

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sippel (US 20180195401), hereafter referenced as Sippel (401), in view of Sippel (US 20160348521), hereafter referenced as Sippel (521).
Regarding claim 10, Sippel (401) discloses the limitations of claim 1 as set forth in the above 102 rejection. However, Sippel (401) does not explicitly disclose that the entire intersegment seal is made of a ceramic material. Sippel (401) discloses that the rod seal (which is part of the intersegment seal) can be made of a ceramic material (Par. 0045) but that the strip seal portion of the seal is made of metal. Sippel (401) and Sippel (521) are analogous prior art because both are seal structures between blade tracks of a gas turbine engine. Sippel (521) teaches that the entire intersegment seal can be made of ceramic (Par. 0039). Because the two references show very similar structures, Sippel (401) already shows that one of the pieces can be made of ceramic, and Sippel (521) shows that the radially oriented pieces can be made of ceramics, the ceramic material of Sippel (521) would provide predictable results if provided in the radially oriented segments of Sippel (401). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ceramic material of Sippel (521) for the metallic material of the radial elements of Sippel (401) because simple substitution of one prior art element for another is obvious with predictable results. See MPEP 2143(I)(B).
Regarding claim 19, Sippel (401) discloses the limitations of claim 13 as set forth in the above 102 rejection. However, Sippel (401) does not explicitly disclose that the entire intersegment seal is made of a ceramic material. Sippel (401) discloses that the rod seal (which is part of the intersegment seal) can be made of a ceramic material (Par. 0045) but that the strip seal portion of the seal is made of metal. Sippel (401) and Sippel (521) are analogous prior art because both are seal structures between blade tracks of a gas turbine engine. Sippel (521) teaches that the entire intersegment seal can be made of ceramic (Par. 0039). Because the two references show very similar structures, Sippel (401) already shows that one of the pieces can be made of ceramic, and Sippel (521) shows that the radially oriented pieces can be made of ceramics, the ceramic material of Sippel (521) would provide predictable results if provided in the radially oriented segments of Sippel (401). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ceramic material of Sippel (521) for the metallic material of the radial elements of Sippel (401) because simple substitution of one prior art element for another is obvious with predictable results. See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745